


110 HRES 433 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mrs. Capps (for
			 herself and Mrs. Cubin) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Peripheral Arterial Disease Awareness Month.
	
	
		Whereas peripheral arterial disease is a vascular disease
			 that occurs when narrowed arteries reduce the blood flow to the limbs;
		Whereas peripheral arterial disease is a significant
			 vascular disease that can be as serious as a heart attack or stroke;
		Whereas peripheral arterial disease affects approximately
			 8,000,000 to 12,000,000 Americans;
		Whereas patients with peripheral arterial disease are at
			 increased risk of heart attack and stroke and are 6 times more likely to die
			 within 10 years than are patients without peripheral arterial disease;
		Whereas the survival rate for individuals with peripheral
			 arterial disease is worse than the outcome for many common cancers;
		Whereas peripheral arterial disease is a leading cause of
			 lower limb amputation in the United States;
		Whereas many patients with peripheral arterial disease
			 have walking impairment that leads to a diminished quality of life and
			 functional capacity;
		Whereas a majority of patients with peripheral arterial
			 disease are asymptomatic and less than half of individuals with peripheral
			 arterial disease are aware of their diagnoses;
		Whereas African American ethnicity is a strong and
			 independent risk factor for peripheral arterial disease, and yet this fact is
			 not well known to those at risk;
		Whereas effective treatments are available for people with
			 peripheral arterial disease to reduce heart attacks, strokes, and amputations
			 and to improve quality of life;
		Whereas many patients with peripheral arterial disease are
			 still untreated with proven therapies;
		Whereas there is a need for comprehensive educational
			 efforts designed to increase awareness of peripheral arterial disease among
			 medical professionals and the greater public in order to promote early
			 detection and proper treatment of this disease to improve quality of life,
			 prevent heart attacks and strokes, and save lives and limbs; and
		Whereas September 1 through September 30, 2007, would be
			 an appropriate month to observe National Peripheral Arterial Disease Awareness
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Peripheral Arterial Disease Awareness Month;
			(2)supports efforts
			 to educate people about peripheral arterial disease;
			(3)acknowledges the
			 critical importance of peripheral arterial disease awareness to improve
			 national cardiovascular health;
			(4)supports raising
			 awareness of the consequences of undiagnosed and untreated peripheral arterial
			 disease and the need to seek appropriate care as a serious public health issue;
			 and
			(5)calls upon the
			 people of the United States to observe the month with appropriate programs and
			 activities.
			
